Exhibit 10.3

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

[Dealer Name]

[Dealer Address]

[                    ], 2018

 

To: Square, Inc.

1455 Market Street, Suite 600

San Francisco, CA 94103

Attention: [                    ]

Telephone No.: [                    ]

Email: [                    ]

 

Re: [Base][Additional] Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Square, Inc. (“Company”) to
[                    ] (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. Each party further agrees that
this Confirmation together with the Agreement evidence a complete binding
agreement between Company and Dealer as to the subject matter and terms of the
Transaction to which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.

This Confirmation evidences a complete and binding agreement between Dealer and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Company had executed an
agreement in such form on the date hereof (but without any Schedule except for
(i) the election of US Dollars (“USD”) as the Termination Currency, and
(ii) (a) the election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Company with a “Threshold Amount” of USD
100,000,000, (b) the phrase “or becoming capable at such time of being declared”
shall be deleted from clause (1) of such Section 5(a)(vi), and (c) the following
language shall be added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”). In the event of
any inconsistency between provisions of the Agreement and this Confirmation,
this Confirmation

 

1



--------------------------------------------------------------------------------

  will prevail for the purpose of the Transaction to which this Confirmation
relates. For the avoidance of doubt, except to the extent of an express
conflict, the application of any provision of this Confirmation, the Agreement
or the Equity Definitions shall not be construed to exclude or limit the
application of any other provision of this Confirmation, the Agreement or the
Equity Definitions. The Transaction hereunder shall be the sole Transaction
under the Agreement. If there exists any ISDA Master Agreement between Dealer
and Company or any confirmation or other agreement between Dealer and Company
pursuant to which an ISDA Master Agreement is deemed to exist between Dealer and
Company, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Company are parties, the Transaction shall not be considered a Transaction
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.

 

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:    [                    ], 2018 Effective Date:    The second
Exchange Business Day immediately prior to the Premium Payment Date Warrants:   
Equity call warrants, each with the terms set forth herein. For the purposes of
the Equity Definitions, each reference to a Warrant herein shall be deemed to be
a reference to a Call Option. Warrant Style:    European Seller:    Company
Buyer:    Dealer Shares:    The Class A Common Stock of Company, par value USD
0.0000001 per Share (Exchange symbol “SQ”). Number of Warrants:   
[                    ]1. For the avoidance of doubt, the Number of Warrants
shall be reduced by any Warrants exercised or deemed exercised hereunder. In no
event will the Number of Warrants be less than zero. Warrant Entitlement:    One
Share per Warrant Strike Price:    USD [                    ] Premium:    USD
[                    ]

 

 

1  This is equal to (i) the number of Convertible Notes initially issued on the
closing date for the Convertible Notes (or, for the Additional Warrant
Confirmation, the number of additional Convertible Notes), multiplied by (ii)
the initial Conversion Rate, multiplied by (iii) the applicable percentage for
Dealer.

 

2



--------------------------------------------------------------------------------

Premium Payment Date:    [                    ], 2018 Exchange:    The New York
Stock Exchange Related Exchange(s):    All Exchanges; provided that Section 1.26
of the Equity Definitions shall be amended to add the words “United States”
before the word “exchange” in the tenth line of such Section.

Procedures for Exercise.

 

Expiration Time:    The Valuation Time Expiration Dates:    Each “ Expiration
Date” set forth in Annex A hereto shall be an Expiration Date for a number of
Warrants equal to the Daily Number of Warrants for such Expiration Date;
provided that, notwithstanding anything to the contrary in the Equity
Definitions, if any such date is a Disrupted Day in whole or in part, (i) the
Calculation Agent may make reasonable adjustments in good faith an in a
commercially reasonable manner, if applicable, to the Daily Number of Warrants
for which such date shall be an Expiration Date and shall designate a Scheduled
Trading Day or Scheduled Trading Days following the last scheduled Expiration
Date as the Expiration Date(s) for the remaining Daily Number of Warrants for
the originally scheduled Expiration Date and (ii) if the Daily Number of
Warrants for such Disrupted Day is not reduced to zero pursuant to the foregoing
clause (i), determine the Settlement Price for such Disrupted Day based on
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event on such day; and provided further
that if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and, notwithstanding
anything to the contrary in this Confirmation or the Equity Definitions, the
Settlement Price for such Expiration Date shall be the prevailing market value
per Share as determined by the Calculation Agent in good faith and in a
commercially reasonable manner. First Expiration Date:    August 15, 2023 (or if
such day is not a Scheduled Trading Day, the next following Scheduled Trading
Day), subject to Market Disruption Event below. Daily Number of Warrants:    For
any Expiration Date, the “Daily Number of Warrants” set forth opposite such
Expiration Date in Annex A hereto, subject to adjustment pursuant to the
provisos to “Expiration Dates”.

 

3



--------------------------------------------------------------------------------

Automatic Exercise:    Applicable; and means that for each Expiration Date, a
number of Warrants equal to the Daily Number of Warrants for such Expiration
Date will be deemed to be automatically exercised at the Expiration Time on such
Expiration Date, unless Buyer notifies Seller (by telephone or in writing) prior
to the Expiration Time on such Expiration Date that it does not wish Automatic
Exercise to occur, in which case Automatic Exercise will not apply to such
Expiration Date. Market Disruption Event:    Section 6.3(a) of the Equity
Definitions is hereby amended by (A) deleting the words “during the one hour
period that ends at the relevant Valuation Time, Latest Exercise Time, Knock-in
Valuation Time or Knock-out Valuation Time, as the case may be,” in clause (ii)
thereof and (B) by replacing the words “or (iii) an Early Closure.” therein with
“(iii) an Early Closure, or (iv) a Regulatory Disruption; in each case, that the
Calculation Agent determines is material.”    Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the words “Scheduled Closing Time” in the fourth line thereof.
Regulatory Disruption:    Any event that Dealer, in its reasonable discretion,
based on the advice of counsel, determines makes it appropriate, with regard to
any legal, regulatory or self-regulatory requirements or related policies and
procedures, for Dealer to refrain from or decrease any market activity in
connection with the Transaction.

Valuation Terms.

 

Valuation Time:    Scheduled Closing Time; provided that if the principal
trading session is extended, the Calculation Agent shall determine the Valuation
Time in good faith and in a commercially reasonable manner. Valuation Date:   
Each Exercise Date.

Settlement Terms.

 

Settlement Method Election:    Applicable; provided that (i) references to
“Physical Settlement” in Section 7.1 of the Equity Definitions shall be replaced
by references to “Net Share Settlement”; (ii) Company may elect Cash Settlement
only if Company represents and warrants to Dealer in writing on the date of

 

4



--------------------------------------------------------------------------------

   such election that (A) Company is not in possession of any material
non-public information with respect to Company or the Shares, (B) Company is
electing Cash Settlement in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws, and (C) the assets of Company
at their fair valuation exceed the liabilities of Company (including contingent
liabilities), the capital of Company is adequate to conduct the business of
Company, and Company has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature; and (iii) the same election
of settlement method shall apply to all Expiration Dates hereunder. Electing
Party:    Company Settlement Method Election Date:    The second Scheduled
Trading Day immediately preceding the scheduled First Expiration Date. Default
Settlement Method:    Net Share Settlement. Net Share Settlement:    If Net
Share Settlement is applicable, then on the relevant Settlement Date, Company
shall deliver to Dealer a number of Shares equal to the Share Delivery Quantity
for such Settlement Date to the account specified herein free of payment through
the Clearance System, and Dealer shall be treated as the holder of record of
such Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m.
(New York City time) on such Settlement Date, and Company shall pay to Dealer
cash in lieu of any fractional Share valued at the Settlement Price on the
relevant Valuation Date. Share Delivery Quantity:    For any Settlement Date, a
number of Shares, as calculated by the Calculation Agent, equal to the Net Share
Settlement Amount for such Settlement Date divided by the Settlement Price on
the Valuation Date for such Settlement Date.    The Share Delivery Quantity
shall be delivered by Company to Dealer no later than 12:00 noon (New York City
time) on the relevant Settlement Date. Net Share Settlement Amount:    For any
Settlement Date, an amount equal to the product of (i) the number of Warrants
exercised or deemed exercised on the relevant Exercise Date, (ii) the Strike
Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

5



--------------------------------------------------------------------------------

Settlement Price:    For any Valuation Date, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
SQ <equity> AQR (or any successor thereto) in respect of the regular trading
session (including any extensions thereof but without regard to pre-open or
after hours trading outside of such regular trading session) on such Valuation
Date (or if such price is unavailable or manifestly incorrect, the market value
of one Share on such Valuation Date, as determined by the Calculation Agent in
good faith and in a commercially reasonable manner based on generally available
market data for transactions of this type using, if practicable, a
volume-weighted methodology). Settlement Dates:    As determined pursuant to
Section 9.4 of the Equity Definitions, subject to Section 9(j) hereof. Other
Applicable Provisions:    In the event Net Share Settlement is applicable, the
provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions
will be applicable, as if Physical Settlement applied to the Transaction.
Representation and Agreement:    Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Dealer in the
event of Net Share Settlement may be, upon delivery, subject to restrictions and
limitations arising from Company’s status as Issuer of the Shares under
applicable securities laws. Cash Settlement:    If Cash Settlement is
applicable, then on the relevant Cash Settlement Payment Date, Company shall pay
to Dealer an amount of cash in USD equal to the Net Share Settlement Amount for
such Cash Settlement Payment Date.

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Method of Adjustment:    Calculation Agent Adjustment; provided that the parties
hereto agree (i) that any Share repurchases by Company pursuant to Rule 10b-18
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or Rule
10b5-1 of the Exchange Act on customary terms, at prevailing market prices,
volume-weighted average prices or discounts thereto shall not be considered
Potential Adjustment Events and (ii) it shall be an additional Potential
Adjustment Event hereunder if Company becomes, or is otherwise deemed to
directly or indirectly control, a bank, insured depository institution or bank
holding company for purposes of the Bank Holding Company Act of 1956, as
amended, including pursuant to Section 163 of the WSTAA (as defined below) (a
“Bank

 

6



--------------------------------------------------------------------------------

  Regulatory Event”). For the avoidance of doubt, in making any adjustments
under the Equity Definitions, the Calculation Agent may make adjustments, if
any, to any one or more of the Strike Price, the Number of Warrants, the Daily
Number of Warrants, the Warrant Entitlement and the composition of the Shares.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(e) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.
For the avoidance of doubt, Calculation Agent Adjustment and the provisions in
Section 9(f) of this Confirmation shall continue to apply until the obligations
of the parties (including any obligations of Company pursuant to Section
9(p)(ii) of this Confirmation) under the Transaction have been satisfied in
full.

Extraordinary Events applicable to the Transaction:

 

New Shares:    Section 12.1(i) of the Equity Definitions is hereby amended (a)
by deleting the text in clause (i) thereof in its entirety (including the word
“and” following clause (i)) and replacing it with the phrase “publicly quoted,
traded or listed (or whose related depositary receipts are publicly quoted,
traded or listed) on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors)” and
(b) by inserting immediately prior to the period the phrase “and (iii) of an
entity or person that is a corporation organized under the laws of the United
States, any State thereof or the District of Columbia.

Consequence of Merger Events:

 

Merger Event:    Applicable; provided that if an event occurs that constitutes
both a Merger Event under Section 12.1(b) of the Equity Definitions and an
Additional Termination Event under Section 9(g)(ii)(B) of this Confirmation, the
provisions of Section 9(g)(ii)(B) will apply. Share-for-Share:    Modified
Calculation Agent Adjustment Share-for-Other:    Cancellation and Payment
(Calculation Agent Determination) Share-for-Combined:    Cancellation and
Payment (Calculation Agent Determination); provided that Dealer may elect, in
its commercially reasonable judgment, Component Adjustment for all or any
portion of the Transaction.

 

7



--------------------------------------------------------------------------------

Consequence of Tender Offers:

 

Tender Offer:

   Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(g)(ii)(A) of this Confirmation, the provisions of Section
9(g)(ii)(A) will apply; and provided further that the definition of “Tender
Offer” in Section 12.1(d) of the Equity Definitions is hereby amended by
replacing the phrase “greater than 10%” with “greater than 20%”.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment Consequences of Announcement Events:   
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (x)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”, (y) the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Warrants of
such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”,
and (z) for the avoidance of doubt, the Calculation Agent shall determine
whether the relevant Announcement Event has had an economic effect on the
Transaction (and, if so, adjust the terms of the Transaction accordingly) on one
or more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date and/or any other date
of cancellation thereof, it being understood that any adjustment in respect of
an Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event. An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable. For the avoidance of doubt, each of Dealer and
Company confirms and agrees that in making any Modified Calculation Agent
Adjustment on account of an Announcement Event pursuant to this section that the
Calculation Agent shall take into account the effect of the Announcement Event
on the value of Dealer’s commercially reasonable hedge position. Announcement
Event:    (i) The public announcement by Company or a third party that has a
bona fide intent to become a party (a “Valid Third Party Entity”) of (x) any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer, (y) any potential acquisition by Issuer and/or its subsidiaries
where the aggregate consideration exceeds

 

8



--------------------------------------------------------------------------------

   35% of the market capitalization of Issuer as of the date of such
announcement (an “Acquisition Transaction”) or (z) the intention to enter into a
Merger Event or Tender Offer or an Acquisition Transaction, (ii) the public
announcement by Issuer of an intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, a Merger
Event or Tender Offer or an Acquisition Transaction or (iii) any subsequent
public announcement by Company or any Valid Third Party Entity of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention; provided that if the Calculation Agent shall make any
adjustment to the terms of any Warrant upon the occurrence of a particular
“Announcement Event,” then the Calculation Agent shall make an adjustment to the
terms of that same Warrant upon any announcement prior to the earlier of the
Expiration Date, any Early Termination Date and/or any other date of
cancellation regarding the abandonment of any such event that gave rise to the
original Announcement Event. Modified Calculation    Agent Adjustment:    If, in
respect of any Merger Event to which Modified Calculation Agent Adjustment
applies, the adjustments to be made in accordance with Section 12.2(e)(i) of the
Equity Definitions would result in Company being different from the issuer of
the Shares, then with respect to such Merger Event, as a condition precedent to
the adjustments contemplated in Section 12.2(e)(i) of the Equity Definitions,
Company and the issuer of the Shares shall, prior to the Merger Date, have
entered into such documentation containing representations, warranties and
agreements relating to securities law and other issues as requested by Dealer
that Dealer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Dealer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions, and
to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of

 

9



--------------------------------------------------------------------------------

   the Equity Definitions will produce a commercially reasonable result, then
the consequences set forth in Section 12.2(e)(ii) of the Equity Definitions
shall apply. Nationalization, Insolvency or Delisting    Cancellation and
Payment (Calculation Agent Determination); provided that, in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

 

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the phrase “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute)”.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following sentence at the end of such Section:
   “For the avoidance of doubt, (i) the term “equity price risk” shall be deemed
to include, but shall not be limited to, stock price and volatility risk, and
(ii) any such transactions or assets referred to in clause (A) or (B) above must
be available on commercially reasonable pricing terms.”; and

 

10



--------------------------------------------------------------------------------

   (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”. Increased Cost of Hedging:    Applicable; provided that the
following parenthetical shall be inserted immediately following the word
“expense” in the third line of Section 12.9(a)(vi) of the Equity Definitions:
“(including, for the avoidance of doubt, the incurrence of any stock borrow
expense in excess of Hedging Party’s expectation as of the Trade Date, other
than to the extent resulting from an Increased Cost of Stock Borrow) Loss of
Stock Borrow:    Applicable Maximum Stock Loan Rate:    200 basis points
Increased Cost of Stock Borrow:    Applicable Initial Stock Loan Rate:    0
basis point until May 15, 2023 and 25 basis points thereafter. Hedging Party:   
For all applicable Additional Disruption Events, Dealer. Determining Party:   
For all applicable Extraordinary Events, Dealer. Hedging Adjustment:    For the
avoidance of doubt, whenever the Calculation Agent is permitted to make an
adjustment pursuant to the terms of this Confirmation or the Equity Definitions
to take into account the effect of an event, the Calculation Agent shall make
such adjustment, if any, by reference to the effect of such event on Dealer
assuming that Dealer maintains a commercially reasonable hedge position.
Non-Reliance:    Applicable. Agreements and Acknowledgments    Regarding Hedging
Activities:    Applicable Additional Acknowledgments:    Applicable

 

4.

Calculation Agent. Dealer; provided that following the occurrence and during the
continuance of an Event of Default of the type described in Section 5(a)(vii) of
the Agreement with respect to which Dealer is the sole Defaulting Party, if the
Calculation Agent fails to timely make any calculation, adjustment or
determination required to be made by the Calculation Agent hereunder or to
perform any obligation of the Calculation Agent hereunder and such failure
continues for five Exchange Business Days following notice to the Calculation
Agent by Company of such failure, Company shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the first date the
Calculation Agent fails to timely make such calculation, adjustment or
determination or to perform such obligation, as the case may be, and ending on
the earlier of the Early Termination Date with respect to such Event of Default
and the date on which such Event of Default is no longer continuing, as the
Calculation Agent. All calculations and determinations by the Calculation Agent
shall be made in good faith and in a commercially reasonable manner. Following
any

 

11



--------------------------------------------------------------------------------

  calculation by the Calculation Agent hereunder, upon written request by
Company, the Calculation Agent will provide to Company by email to the email
address provided by Company in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in no
event will Dealer be obligated to share with Company any proprietary or
confidential data or information or any proprietary or confidential models used
by it.

5.    Account Details.

 

  (a) Account for payments to Company:

Bank: [                    ]

ABA#: [                    ]

Acct No.: [                    ]

Beneficiary: [                    ]

Ref: [                    ]

Account for delivery of Shares from Company:

[                    ]

 

  (b) Account for payments to Dealer:

[                    ]

Account for delivery of Shares from Dealer:

[                    ]

6.     Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: [                    ]

7.    Notices.

 

  (a) Address for notices or communications to Company:

Square, Inc.

1455 Market Street, Suite 600

San Francisco, CA 94103

Attention: [                    ]

Telephone No.: [                    ]

Facsimile No.: [                    ]

(b)    Address for notices or communications to Dealer:

[                    ]

And email notification to the following address:

[                    ]

 

8. Representations, Warranties and Covenants of Company and Dealer.

 

  I.

Representations of Company. Company hereby represents and warrants to Dealer
that each of the representations and warranties of Company set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”) dated as of
May 22, 2018, between Company and Goldman Sachs & Co. LLC (the “Initial
Purchaser”), is true and correct and is hereby deemed to be repeated to Dealer
as if set forth herein. Company hereby further represents and warrants to Dealer
on the date

 

12



--------------------------------------------------------------------------------

  hereof, on and as of the Premium Payment Date and, in the case of the
representations in Section 8I(a), at all times until termination of the
Transaction, that:

 

  (a) A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights. Company represents and warrants to Dealer that
the Maximum Number of Shares is equal to or less than the number of authorized
but unissued Shares of Company that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Number of Shares (such Shares, the
“Available Shares”). Company shall not take any action to decrease the number of
Available Shares below the Maximum Number of Shares.

 

  (b) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (c) Company is not, on the date hereof, in possession of any material
non-public information with respect to Company or the Shares.

 

  (d) To Company’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares, other than
any regulation that Dealer would be subject to as a result of it being a
regulated entity under U.S. various applicable laws, including U.S. securities
laws and FINRA.

 

  (e) Company (i) is an “institutional account” as defined in FINRA Rule
4512(c); (ii) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities, and will exercise independent judgment in evaluating
the recommendations of Dealer or its associated persons; and (iii) will notify
Dealer if any of the statements contained in clause (i) or (ii) of this
Section 8I(f) ceases to be true.

 

  (f) Without limiting the generality of Section 13.1 of the Equity Definitions,
Company acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

 

  (g) Company is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or in violation of the
Exchange Act.

 

  (h) On the Trade Date and the Premium Payment Date (i) the assets of Company
at their fair valuation exceed the liabilities of Company, including contingent
liabilities, (ii) the capital of Company is adequate to conduct the business of
Company and (iii) Company has the ability to pay its debts and obligations as
such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature.

 

  (i) Company understands that notwithstanding any other relationship between
Company and Dealer and its affiliates, in connection with this Transaction and
any other over-the-counter derivative transactions between Company and Dealer or
its affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

 

13



--------------------------------------------------------------------------------

  II. Eligible Contract Participants. Each of Company and Dealer represents that
it is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  III. Private Placement Representations. Each of Dealer and Company
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(a)(2)
thereof. Accordingly, Dealer represents and warrants to Company that (i) it has
the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

9. Other Provisions.

 

  (a) Opinions. On or prior to the Premium Payment Date, Company shall deliver
to Dealer an opinion of counsel, dated as of the Trade Date, with respect to due
incorporation, existence and good standing of Company in Delaware, the due
authorization, execution and delivery of this Confirmation, and, in respect of
the execution, delivery and performance of this Confirmation, the absence of any
conflict with or breach of any material agreement, Company’s certificate of
incorporation or Company’s by-laws. Delivery of such opinion to Dealer shall be
a condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall, at least one Exchange Business Day prior to
any day on which Company effects any repurchase of Shares, promptly give Dealer
a written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the Notice Percentage would reasonably be expected to
be (i) greater than 4.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase/Adjustment Notice (or, in the
case of the first such Repurchase/Adjustment Notice, greater by 0.5% than the
Notice Percentage as of the date hereof); provided that Company shall not
deliver any material non-public information to any employee of Dealer unless
that employee has been identified to Company as being on the “private side”. The
“Notice Percentage” as of any day is the fraction, expressed as a percentage,
the numerator of which is the sum of (a) the product of the Number of Warrants
and the Warrant Entitlement and (b) the number of Shares underlying any other
similar warrant transaction sold by Company to Dealer and the denominator of
which is the number of Shares outstanding on such day. Company agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities, expenses and fees
(including reasonable

 

14



--------------------------------------------------------------------------------

  attorney’s fees), joint or several, which an Indemnified Person actually may
become subject to, as a result of Company’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person, such
Indemnified Person shall promptly notify Company in writing, and Company, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Company may designate in such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding. Company shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or expects to be a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages, liabilities, expenses or fees referred to therein, then
Company, in lieu of indemnifying such Indemnified Person hereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages, liabilities, expenses or fees. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of a securities of
Company, other than a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not,
until the second scheduled Trading Day immediately following the Trade Date,
engage in any such distribution.

 

  (d) Transfer or Assignment; Designation of Affiliates.

 

  (i)

Company may not transfer any of its rights or obligations under the Transaction
without the prior written consent of Dealer. Dealer may, without Company’s
consent, transfer or assign all or any part of its rights or obligations under
the Transaction to any third party; provided that after any such transfer or
assignment, Company shall not be required to pay the transferee on any payment
date an amount under Section 2(d)(i)(4) of the Agreement greater than an amount
that Company would have been required to pay to Dealer in the absence of such
transfer or assignment, except to the extent that the greater amount is due to a
Change in Tax Law after the date of such transfer or assignment; and provided
further that Dealer shall cause the transferee to deliver to the Company one
duly executed and completed applicable Internal Revenue Service Form W-8 or Form
W-9 (or successor thereto); and provided further that Dealer shall provide
prompt written notice to Company following any such Transfer. If at any time at
which (A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer, acting in good faith, is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Warrants to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early

 

15



--------------------------------------------------------------------------------

  Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants underlying the
Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party). The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and
(B) the denominator of which is the number of Shares outstanding. The “Share
Amount” as of any day is the number of Shares that Dealer and any person whose
ownership position would be aggregated with that of Dealer (Dealer or any such
person, a “Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares, including without limitation, under state or
federal banking laws (“Applicable Restrictions”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership under any Applicable Restriction, as determined
by Dealer in its commercially reasonable discretion. The “Applicable Share
Limit” means a number of Shares equal to (A) the minimum number of Shares that
could give rise to reporting or registration obligations or other requirements
(including obtaining prior approval from any person or entity) of a Dealer
Person, or could result in an adverse effect on a Dealer Person, under any
Applicable Restriction, as determined by Dealer in its commercially reasonable
discretion, minus (B) 1% of the number of Shares outstanding.

 

  (ii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 

  (e) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date (or, if any Deficit
Shares are owed pursuant to Section 9(o)(ii) of this Confirmation, such later
date on which Company’s obligations under this Transaction have been satisfied
in full), an ex-dividend date for a cash dividend or cash distribution occurs
with respect to the Shares (an “Ex-Dividend Date”), then the Calculation Agent
will adjust any of the Strike Price, Number of Warrants, Daily Number of
Warrants and/or any other variable relevant to the exercise, settlement or
payment of the Transaction in good faith and in a commercially reasonable manner
to preserve the fair value of the Warrants after taking into account such
dividend or distribution.

 

16



--------------------------------------------------------------------------------

  (f) [Agency language, if necessary]

 

  (g) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(provided that, solely in the case of Sections
11.2(e)(i), (ii)(A), (iv) and (v), no adjustments will be made to account solely
for changes in volatility, expected dividends, stock loan rate or liquidity
relative to the relevant Shares but, for the avoidance of doubt, solely in the
case of Sections 11.2(e)(ii)(B) through (D), (iii), (vi), (vii) and any Bank
Regulatory Event adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants; provided that such event
is not based on (a) an observable market, other than the market for the
Company’s own stock or (b) an observable index, other than an index calculated
or measured solely by reference to Company’s own operations” at the end of the
sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii) (1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; “Lending Party”
means a third party that is not Company or an affiliate of Company that Dealer
considers to be an acceptable counterparty (acting in good faith and in a
reasonable manner in light of (x) other transactions that Dealer (or its agent
or affiliate) may have entered into with such party and (y) any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements or related policies and procedures are imposed
by law or have been voluntarily adopted by Dealer) that apply generally to
transactions of a nature and kind similar to the transactions contemplated with
such party).

 

17



--------------------------------------------------------------------------------

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other in a
commercially reasonable manner.” and (4) deleting clause (X) in the final
sentence.

 

  (G) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine in
good faith and in a commercially reasonable manner the Cancellation Amount
payable by one party to the other.”

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole reasonable discretion, any portion of
the Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

  (A)

A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Company, its direct or indirect wholly owned subsidiaries or its and
their employee benefit plans, files a Schedule TO (or any successor schedule,
form or report) or any schedule, form or report under the Exchange Act
disclosing that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the voting power of such
common equity; provided, however, that any such filing by one or more Founders
shall be Additional Termination Event pursuant to this subsection (A) only if
such filing discloses that such Founder or Founders directly or indirectly
beneficially own more than 25% of the outstanding shares of the Shares,
excluding from the numerator and the denominator for the purpose of such
calculation (i) any Shares, or such other common equity into which Company’s
common stock has been reclassified, directly or indirectly beneficially owned by
the Founders on the date of the indenture (including any Shares issuable upon
conversion of Class B common stock held on such date) and (ii) any Shares, or
such other common equity into which Shares have been reclassified, issued or
issuable by us to the Founders after the date of the indenture. As used herein,
‘‘Founder’’ shall mean each of (a) Jack Dorsey, (b) any trust, individual
retirement account, or business entity (including any corporation, limited

 

18



--------------------------------------------------------------------------------

  liability company, partnership, foundation or similar entity) for which Jack
Dorsey retains sole voting and dispositive power with respect to our Class B
common stock held by such trust, individual retirement account, or business
entity (including, without limitation, the Jack Dorsey Revocable Trust u/a/d
12/8/10, the Jack Dorsey Remainder Trust u/a/d 6/23/10 and West Studios, LLC),
and the trustees, legal representatives, beneficiaries and/or beneficial owners
of such trust, individual retirement account or business entity, and (c) the
estate, heirs and lineal descendants of Jack Dorsey.

 

  (B) The consummation of (I) any recapitalization, reclassification or change
of the Shares (other than changes resulting from a subdivision or combination or
the mandatory reclassification of the Shares and Class B common stock into a
single class of common stock pursuant to the terms of the Company’s certificate
of incorporation) as a result of which the Shares would be converted into, or
exchanged for, stock, other securities, other property or assets or (II) any
share exchange, consolidation or merger of Company pursuant to which the Shares
will be converted into cash, securities or other property or assets or (III) any
sale, lease or other transfer in one transaction or a series of transactions of
all or substantially all of the consolidated assets of Company and its
subsidiaries, taken as a whole, to any person other than one of Company’s direct
or indirect wholly owned subsidiaries. Notwithstanding the foregoing, any
transaction or transactions set forth in this clause (B) shall not constitute an
Additional Termination Event if (x) at least 90% of the consideration received
or to be received by holders of the Shares, excluding cash payments for
fractional Shares or pursuant to statutory appraisal rights, in connection with
such transaction or transactions consists of shares of common stock that are
listed or quoted on any of The New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or any of their respective successors) or
will be so listed or quoted when issued or exchanged in connection with such
transaction or transactions, (y) as a result of such transaction or
transactions, the Shares will consist of such consideration, excluding cash
payments for fractional Shares or pursuant to statutory appraisal rights and
(z) (i) the holders of all classes of the Company’s common equity immediately
prior to such transaction own, directly or indirectly, more than 50% of all
classes of common equity of the continuing or surviving corporation or
transferee or the parent thereof immediately after such transaction in
substantially the same proportions as such ownership immediately prior to such
transaction or (ii) any merger of the Company is solely for the purpose of
changing its jurisdiction of incorporation that results in a reclassification,
conversion or exchange of outstanding shares of common stock solely into shares
of common stock of the surviving entity.

 

  (C) The stockholders of Company approve any plan or proposal for the
liquidation or dissolution of Company; or

 

  (D) The Shares cease to be listed or quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors).

 

  (E)

Default by Company or any of its significant subsidiaries (as defined below)
with respect to any mortgage, agreement or other instrument under which there
may be outstanding, or by which there may be secured or evidenced, any
indebtedness for money borrowed in excess of USD 100,000,000 (or its foreign
currency equivalent) in the aggregate of the Company and/or any such subsidiary,
whether such indebtedness now exists or shall hereafter be created (i) resulting
in such indebtedness becoming or being declared due and payable or
(ii) constituting a failure to pay the principal of any such indebtedness when

 

19



--------------------------------------------------------------------------------

  due and payable at its stated maturity, upon required repurchase, upon
declaration of acceleration or otherwise, and in the cases of clauses (i) and
(ii), such acceleration shall not, after the expiration of any applicable grace
period, have been rescinded or annulled or such failure to pay or default shall
not have been cured or waived, or such indebtedness shall not have been paid or
discharged, as the case may be, within 30 days after written notice to Company
by the trustee or to the Company and the trustee by holders of at least 25% in
aggregate principal amount of notes then outstanding in accordance with the
indenture.

A “significant subsidiary” is a subsidiary that is a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X promulgated by the Securities
and Exchange Commission; provided that, in the case of a subsidiary that meets
the criteria of clause (3) of the definition thereof but not clause (1) or
(2) thereof, such subsidiary shall not be deemed to be a significant subsidiary
unless the subsidiary’s income from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principle
exclusive of amounts attributable to any non-controlling interests for the last
completed fiscal year prior to the date of such determination exceeds USD
50,000,000; provided that notwithstanding the foregoing, no subsidiary that is a
special purpose entity that serves as a vehicle to obtain financing of
receivables that is non-recourse to the Company and its other subsidiaries shall
be a “significant subsidiary”.

 

  (F) Dealer reasonably determines, based on the advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
commercially reasonable hedging activities will comply with applicable
securities laws, rules or regulations or related policies and procedures of
Dealer generally applicable to corporate equity derivatives transactions
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer (provided that such requirements,
policies and procedures relate to regulatory issues and are generally applicable
in similar situations and are applied in a consistent manner to similar
transactions)), or Dealer, despite using commercially reasonable efforts, is
unable or reasonably determines that it is impractical or illegal to effect a
commercially reasonable hedge with respect to this Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer (provided that such
requirements, policies and procedures relate to regulatory issues and are
generally applicable in similar situations and are applied in a consistent
manner to similar transactions)).

 

  (iii) Notwithstanding anything to the contrary in the Equity Definitions, if,
as a result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or portions
thereof) being the Affected Transaction and Company being the sole Affected
Party) shall be deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of
the Equity Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction.

 

  (h) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under the
Transaction shall not be set off by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise.

 

20



--------------------------------------------------------------------------------

  (i) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.    If, in respect of the Transaction, an amount is payable
by Company to Dealer pursuant to Section 6(d)(ii) of the Agreement (any such
amount, a “Payment Obligation”), Company shall satisfy the Payment Obligation by
the Share Termination Alternative (as defined below), unless (a) Company gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8I(c) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 6(d)(ii)
of the Agreement shall apply.

 

Share Termination Alternative   If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 6(d)(ii) of the Agreement, subject to Section 9(j)(i) below, in
satisfaction, subject to Section 9(j)(ii) below, of the relevant Payment
Obligation, in the manner reasonably requested by Dealer free of payment. Share
Termination Delivery Property:   A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the relevant Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the amount of Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price (without giving effect to any discount pursuant to Section 9(j)(i)).
Share Termination Unit Price:   The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means. In the
case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 9(j)(i) below, the
Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 9(j)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(j(i).

 

21



--------------------------------------------------------------------------------

Share Termination Delivery Unit:   One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the “Exchange Property”), a unit consisting of the type and
amount of Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event. If such Nationalization, Insolvency or Merger Event involves a
choice of Exchange Property to be received by holders, such holder shall be
deemed to have elected to receive the maximum possible amount of cash. Failure
to Deliver:   Inapplicable Other applicable provisions:   If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11 and 9.12
(as modified above) of the Equity Definitions will be applicable as if Physical
Settlement applied to the Transaction and the provisions set forth opposite the
caption “Representation and Agreement” in Section 2 will be applicable.

 

  (j) Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act) (such Shares or Share Termination
Delivery Property, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) below at the election of
Company, unless Dealer waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, prior to the first Settlement Date
for the first applicable Expiration Date, a Private Placement Settlement or
Registration Settlement for all deliveries of Restricted Shares for all such
Expiration Dates, which election shall be applicable to all remaining Settlement
Dates for such Warrants and the procedures in clause (i) or clause (ii) below
shall apply for all such delivered Restricted Shares on an aggregate basis
commencing after the final Settlement Date for such Warrants. The Calculation
Agent shall make reasonable adjustments to settlement terms and provisions under
this Confirmation to reflect a single Private Placement or Registration
Settlement for such aggregate Restricted Shares delivered hereunder. For the
avoidance of doubt, these adjustments will only be commercially reasonable in
nature (such as to consider changes in volatility, expected dividends, stock
loan rate or liquidity relevant to the Shares and the ability to maintain a
commercially reasonable hedge position in the Shares) and will not impact
Company’s unilateral right to settle in Shares.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares commercially reasonably acceptable to Dealer; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Dealer (or any affiliate designated by Dealer) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares

 

22



--------------------------------------------------------------------------------

  by Dealer (or any such affiliate of Dealer). The Private Placement Settlement
for such Restricted Shares shall include such customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Restricted Shares by Dealer), opinions and certificates, and such other
documentation, in each case as is customary for private placement agreements of
companies of comparable size, maturity and line of business, all commercially
reasonably acceptable to Dealer. In the case of a Private Placement Settlement,
Dealer shall determine the appropriate discount to the Share Termination Unit
Price (in the case of settlement of Share Termination Delivery Units pursuant to
Section 9(i) above) or any Settlement Price (in the case of settlement of Shares
pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder, which discount shall only
take into account the illiquidity resulting from the fact that the Restricted
Shares will not be registered for resale and any commercially reasonable fees
and expenses of Dealer (and any affiliate thereof) in connection with such
resale. Notwithstanding anything to the contrary in the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(i) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, commercially reasonable underwriting
discounts (if applicable), commercially reasonable commissions (if applicable),
indemnities due diligence rights, opinions and certificates, and such other
documentation as is customary for equity resale underwriting agreements of
companies of comparable size, maturity and line of business, all commercially
reasonably acceptable to Dealer. If Dealer, in its commercially reasonable
discretion, is not satisfied with such procedures and documentation or, in its
discretion, is not satisfied with results of a customary due diligence
investigation, then Private Placement Settlement shall apply. If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to Section 9(i) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants) and ending on the
Exchange Business Day on which Dealer completes the sale of all Restricted
Shares in a commercially reasonable manner or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above). If the Payment Obligation exceeds the realized
net proceeds from such resale, Company shall transfer to Dealer by the open of
the regular trading session on the Exchange on the Exchange Trading Day
immediately following such resale the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on such day (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable

 

23



--------------------------------------------------------------------------------

  the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall Company deliver a number of
Restricted Shares greater than the Maximum Number of Shares.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
(A) any Restricted Shares delivered to Dealer may be transferred by and among
Dealer and its affiliates and Company shall effect such transfer without any
further action by Dealer and (B) after the period of 6 months from the Trade
Date if at the time the informational requirements of Rule 144(c) under the
Securities Act have been satisfied by the Company (or 1 year from the Trade Date
if, at such time, informational requirements of Rule 144(c) under the Securities
Act are not satisfied with respect to Company) has elapsed in respect of any
Restricted Shares delivered to Dealer, unless Dealer is an affiliate of Company
at such time or has been an affiliate of Company in the immediately preceding
three months, Company shall promptly remove, or cause the transfer agent for
such Restricted Shares to remove, any legends referring to any such restrictions
or requirements from such Restricted Shares upon request by Dealer (or such
affiliate of Dealer) to Company or such transfer agent, without any requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Dealer (or such affiliate of Dealer).
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.

 

  (iv) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (k) Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement, the Equity Definitions or this Confirmation, Dealer may not
exercise any Warrant hereunder, in no event shall Dealer be entitled to receive
or take delivery of any Shares deliverable hereunder (or be deemed to so receive
or so take delivery), and Automatic Exercise shall not apply with respect to any
Warrant hereunder, in each case, to the extent (but only to the extent) that,
after such receipt or delivery of any Shares upon the exercise of such Warrant
or otherwise hereunder [and after taking into account any Shares deliverable to
Dealer the [letter agreement dated [            ], 2018 between Dealer and
Company regarding Base Warrants (the “Base Warrant Confirmation”)], (i) the
Section 16 Percentage would exceed 7.5%, or (ii) the Share Amount would exceed
the Applicable Share Limit. Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that, after such delivery
[and after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation]2, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

 

 

2  Include in Additional Warrant Confirmation.

 

24



--------------------------------------------------------------------------------

  (l) Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

  (m) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (o) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than [                ]3 (the “Maximum Number
of Shares”) to Dealer in connection with the Transaction. Notwithstanding
anything to the contrary in the Agreement, this Confirmation or the Equity
Definitions, (i) the determination of whether the Maximum Number of Shares may
be adjusted upon any event, and, if so, the applicable adjustment thereto, shall
be made without regard to any amendments set forth herein to the relevant
provisions of the Equity Definitions, (ii) the Maximum Number of Shares shall
not be adjusted to exceed the Available Shares on account of any event that
(x) constitutes a Potential Adjustment Event solely on account of
Section 11.2(e)(vii) of the Equity Definitions and (y) is not within Company’s
control and (iii) any Payment Obligation hereunder shall be calculated without
regard to the Maximum Number of Shares; provided that, for the avoidance of
doubt, the number of Shares deliverable under Section 9(i) shall be limited to
the Maximum Number of Shares.

 

  (ii) In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares that are not reserved for other transactions
(such deficit, the “Deficit Shares”), Company shall be continually obligated to
deliver, from time to time, Shares or Restricted Shares, as the case may be, to
Dealer until the full number of Deficit Shares have been delivered pursuant to
this Section 9(o)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(o)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.

 

 

3  To be the lesser of (x) two times the Number of Shares and (y) (i) 19.9% of
outstanding Shares multiplied by (ii) (a) for the Base Warrant Confirmation,
100/115 or (b) for the Additional Warrant Confirmation, 15/115.

 

25



--------------------------------------------------------------------------------

  Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

  (p) Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

  (q) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock loan market
or other relevant market or to enable Dealer to effect purchases of Shares in
connection with its commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements (provided that such requirements,
policies and procedures relate to regulatory issues and are generally applicable
in similar situations and are applied in a consistent manner to similar
transactions), or with related policies and procedures applicable to Dealer.

 

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction other than during any such bankruptcy
proceedings; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s rights in respect of any transactions other than the Transaction.

 

  (s) Securities Contract. The parties hereto intend for (i) the Transaction to
be a “securities contract” as defined in the Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”), and the parties hereto to be
entitled to the protections afforded by, among other Sections, Sections
362(b)(6), 546(e) and 555 of the Bankruptcy Code, (ii) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA (or any
statute containing any legal certainty provision similar to Section 739 of the
WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under WSTAA (or any statute containing any legal certainty provision
similar to Section 739 of the WSTAA) or an amendment made by WSTAA (or any such
statute), shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

26



--------------------------------------------------------------------------------

  (u) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (v) Early Unwind. In the event the sale of the [“Firm Securities”]4 [“Option
Securities”]5 (as defined in the Purchase Agreement) is not consummated with the
Initial Purchaser for any reason, or Company fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Company under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

  (w) Payment by Dealer. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Dealer owes to Company an amount calculated under
Section 6(e) of the Agreement, or (ii) Dealer owes to Company, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

  (x) Delivery or Receipt of Cash. For the avoidance of doubt, other than
receipt of the Premium by Company, nothing in this Confirmation shall be
interpreted as requiring Company to cash settle the Transaction, except in
circumstances where cash settlement is within Company’s control (including,
without limitation, where Company elects to deliver or receive cash, or where
Company has made Private Placement Settlement unavailable due to the occurrence
of events within its control) or in those circumstances in which holders of
Shares would also receive cash.

 

  (y) Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

 

4  Insert for Base Warrant Confirmation.

5  Insert for Additional Warrant Confirmation.

 

27



--------------------------------------------------------------------------------

  (z) Tax Matters.

 

  (i) Payee Representations:

For the purpose of Section 3(f) of this Agreement, Company makes the following
representation to Dealer:

Company is a corporation for U.S. tax purposes and a U.S. person (as that term
is defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended (the “Code”)).

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Company:

[It is a national banking association organized and existing under the laws of
the United States of America, and its federal taxpayer identification number is
[                    ].]/ [It is a “U.S. person” (as that term is used in
Section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S.
federal income tax purposes.]6

 

  (ii) Tax Documentation. Each party shall provide to the other party a valid
United States Internal Revenue Service Form W-9 (or successor thereto), (i) on
or before the date of execution of this confirmation and (ii) promptly upon
learning that any such tax form previously provided by it has become obsolete or
incorrect. Additionally, each party shall, promptly upon request by the other
party, provide such other tax forms and documents reasonably requested by the
other party.

 

  (iii) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (iv) HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder.

 

  (aa) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING
IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

  (bb) Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Company and
Dealer.

 

  (cc) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

 

6  Insert as applicable.

 

28



--------------------------------------------------------------------------------

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
Dealer.

Very truly yours,

 

[                    ] By:  

 

  Authorized Signatory   Name:

Accepted and confirmed

as of the Trade Date:

 

Square, Inc. By:  

 

  Authorized Signatory   Name:

 

29



--------------------------------------------------------------------------------

Annex A

The Expiration Dates and the Daily Number of Warrants for each Expiration Date
are set forth below.

 

                 Expiration Date                

  

Daily Number of Warrants

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

[                     ]

   [                    ]

 

30